Citation Nr: 0500527	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  00-07 041A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318 
(West 2002).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973.  He died in July 1997.  The appellant is his son.

The current issue and previous issues on appeal initially 
arose before the Board of Veterans' Appeals (Board) from a 
November 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The appellant provided oral testimony before a Hearing 
Officer at the RO in June 2000, and before the undersigned 
Veterans Law Judge via a video conference with the RO in 
February 2002, transcripts of which have been associated with 
the claims file.

In September 2002 the Board denied entitlement to service 
connection for the cause of the veteran's death, granted 
entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 2002), granted entitlement to 
Survivor's and Dependents' Educational Assistance benefits 
pursuant to Chapter 35 of Title 38 of the United States Code, 
and deferred consideration of the claim of entitlement to DIC 
pursuant to the provisions of 38 U.S.C.A. § 1318 due to a 
temporary stay on the adjudication of these claims.


FINDING OF FACT

On December 29, 2004, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  

Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2003).  The 
appellant through his authorized representative, has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


